Citation Nr: 1531876	
Decision Date: 07/27/15    Archive Date: 08/05/15

DOCKET NO. 08-39 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for loss of teeth, to include as due to an undiagnosed illness.

2. Entitlement to service connection for right hand middle finger fracture, to include as due to an undiagnosed illness.

3. Entitlement to service connection for a skin rash, to include as due to an undiagnosed illness.

4. Entitlement to service connection for Gulf War syndrome, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Phillip Hatfield, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1988 to February 1989 and from November 1990 to July 1991. The Veteran also served in the Southwest Asia Theater of Operations from January 1991 to June 1991.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a
May 2007 rating decision of the Houston, Texas, Department of Veterans Affairs
(VA) Regional Office (RO).

In October 2013 the appellant testified at a personal hearing before the undersigned Veterans Law Judge. A copy of the transcript is of record.

In April 2014, the Board remanded this case for additional development. The file has now been returned to the Board for further consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

The Board sincerely regrets the additional delay that will result from this remand, but it is necessary that there exists a complete record upon which to decide the claim, so that the Veteran is afforded every possible consideration. 

VA failed to substantially comply with Board remand directives. Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders). Specifically, the June 2014 remand required, inter alia, the following:

[S]chedule the Veteran for a VA Gulf War examination by an
appropriate physician to determine the current nature and likely etiology of his current claims. The claims folder must be made available to the examiner in conjunction, and the report must indicate whether the claims file was reviewed. All appropriate testing should be conducted, and all pertinent disabilities associated with the claims for tooth loss, Gulf War syndrome
(arthritis), right hand middle finger fracture and skin rash found to be present should be diagnosed. Based on a review of the claims file and the clinical findings of the examination, the examiner is requested to answer the following questions:

a. Are the Veteran's current reports of tooth loss, Gulf War syndrome (arthritis), right-hand middle finger fracture, and a skin rash part of a medically unexplained chronic multi-symptom illness or an otherwise undiagnosed illness?

b. If a chronic disorder(s) is/are found, can such disorder(s) be attributed to a known clinical diagnosis(es), or is there otherwise a medical explanation for such illnesses manifesting in tooth loss, Gulf War syndrome (arthritis), right-hand middle finger fracture, and a skin rash? If so, state the diagnosis; if not, so state specifically. 

c. For any diagnosed disorder, is it at least as likely as not (e.g., 50 percent or greater probability) that any diagnosed disorder is etiologically related to the Veteran's periods of active duty service?

d. The examiner should provide a rationale for the conclusion(s) reached and cite the evidence relied upon or rejected in forming an opinion. If the examiner cannot respond without resorting to speculation, he/she should so indicate this and explain the reason why an opinion would be speculative.
	
(italics added) In June 2014, the examiner prepared an opinion which simply stated:

Relating to claimed conditions in the following DBQ reports, the Veteran's disability pattern is (4) A DISEASE WITH A CLEAR AND SPECIFIC ETIOLOGY AND DIAGNOSIS.
According to 'Gulf War and Health: Volume 8: Update of Health Effects of Serving in the Gulf War (2010) Institute of Medicine (IOM)', there is insufficient evidence of association of the following conditiosn [sic] with gulf war.
GERD/hiatal hernia, allergic rhinitis, hemorrhoids, lower back degenerative arthritis, left shoulder arthritis, left wrist fusion, impaired fasting glucose, hypertension, obesity, dental carries, rosacea and tinea corporis.

Unfortunately, the opinion did not comply with the directives of the remand. As such, the examination report must be returned as inadequate for rating purposes. Moreover, attempts to obtain additional records have not been documented.

Accordingly, the case is REMANDED for the following action:

      1. Make all necessary attempts to obtain the Veteran's
      service treatment records, to include contacting the
      National Personnel Records Center (NPRC), or any
      other appropriate agency, to include VA medical
      facilities and the RO. If the RO is unable to reacquire 
      the original missing documentation, all procedurally
      appropriate actions should be taken to rebuild the
      missing contents of the claims folder in accordance with
      M21-1MR, Parts II and III. Actions should include but
      not be limited to (1) contacting the NPRC to request
copies of missing service treatment records and (2) providing specific notice requesting the Veteran to
      provide copies of pertinent missing documents (or other
      information which may lead to obtaining a copy of the
missing record) which may be in his possession, and
      providing reasonable assistance, to the extent
      appropriate in obtaining documents from any potential
      sources identified by the Veteran.
      
      2. All attempts to locate and/or rebuild the missing
      contents of the original claims file in accordance with
      proper procedures must be completed and documented
      in narrative form, and associated with the claims file.
      These efforts should include requesting a check for the
      missing contents by contacting the Veterans Service
      Center Manager (VSCM) of any RO where there is
      reason to believe the file's missing contents may be
      located (such as at previously known location(s)).
      Documentation of the efforts to obtain the missing
      contents and/or rebuild the missing contents of the
      claims folder by obtaining the above referenced record,
      must be associated with the claims folder. It must be
      ascertainable that a verifiable, reasonably exhaustive
      search for the missing contents has been undertaken,
      and that verifiable due diligence has been exercised in
      rebuilding the missing contents in the absence of
      success in locating the original document(s). Dixon v.
      Derwinski, 3 Vet. App. 261 (1992).
      
      3. If the missing contents of the claims folder cannot be
      located through the above directed actions the RO must
provide a thorough explanation to the claimant as to the manner in which service records are maintained, why the searches undertaken constitute a reasonably exhaustive search, and why further efforts would not be justified.
      
      4. Schedule the Veteran for a VA Gulf War examination 
with a different examiner than the one who conducted the June 2014 examination to determine the current nature and likely etiology of his current claims. The claims folder must be made available to the examiner in
conjunction with the examination, and the report must indicate whether the claims file was reviewed. All appropriate testing should be conducted, and all pertinent disabilities associated with the claims for tooth loss, Gulf War syndrome (arthritis), right hand middle finger fracture and skin rash found to be present should be diagnosed. Based on a review of the claims file and the clinical findings of the examination, the examiner is requested to answer the following questions:

a. Are the Veteran's current reports of tooth loss, Gulf War syndrome (arthritis), right-hand middle finger fracture, and a skin rash part of a medically unexplained chronic multi-symptom illness or an otherwise undiagnosed illness?

b. If a chronic disorder(s) is/are found, can such disorder(s) be attributed to a known clinical diagnosis(es), or is there otherwise a medical explanation for such illnesses manifesting in tooth loss, Gulf War syndrome (arthritis), right-hand middle finger fracture, and a skin rash? If so, state the diagnosis; if not, so state specifically. 

c. For any diagnosed disorder, is it at least as likely as not (e.g., 50 percent or greater probability) that any diagnosed disorder is etiologically related to the Veteran's periods of active duty service?

The examiner is asked to reconcile any opinion with the Veteran's contentions from the October 2013 hearing. 

The claims file, to include a copy of this Remand, should be made available to the examiner for review in conjunction with the examination, and the examiner should note such review. A complete rationale should be provided for all opinions given. The opinions should be based on examination findings, historical records, and medical principles. The examiner should fully articulate sound reasoning for all conclusions reached. If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

5. After the requested opinion has been completed, the report should be reviewed to ensure that it is in complete compliance with the directives of this remand. If the report is deficient in any way, it should be returned to the examiner for corrective action.

6. After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, readjudicate the claim. If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2014).

